UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6782


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LISA BARRETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:14-cr-00137-RBS-RJK-3)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa Barrett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lisa Barrett appeals the district court’s order denying her motion for

reconsideration of her criminal sentence. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Barrett, No. 2:14-cr-00137-RBS-RJK-3 (E.D. Va. June 14, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2